 Case 1:19-cv-01410-MN Document 92 Filed 07/02/21 Page 1 of 2 PageID #: 2348




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



VB Assets, LLC,
                                                    Case No. 1:19-cv-01410-MN
                      Plaintiff,
              v.

Amazon.com, Inc.; Amazon.com LLC; Amazon
Web Services, Inc.; A2Z Development Center,
Inc. d/b/a Lab126; Rawles LLC; AMZN Mobile
LLC; AMZN Mobile 2 LLC; Amazon.com
Services, Inc. f/k/a Amazon Fulfillment Services,
Inc.; and Amazon Digital Services LLC,


                      Defendants.


                                    NOTICE OF SERVICE

       The undersigned hereby certifies that on the 21st day of May, 2021, DEFENDANTS’

NOTICE OF SUBPOENA TO KIRUSA INC. and DEFENDANTS’ NOTICE OF

SUBPOENA TO CERENCE INC. were served upon the below-named counsel of record at the

address and in the manner indicated:


Ian R. Liston, Esquire                                        VIA ELECTRONIC MAIL
WILSON SONSINI GOODRICH & ROSATI, P.C.
222 Delaware Avenue, Suite 800
Wilmington, DE 19801

Edward G. Poplawski, Esquire                                  VIA ELECTRONIC MAIL
WILSON SONSINI GOODRICH & ROSATI, P.C.
633 West Fifth Street, Suite 1550
Los Angeles, CA 90071-2027

James C. Yoon, Esquire                                        VIA ELECTRONIC MAIL
WILSON SONSINI GOODRICH & ROSATI, P.C.
650 Page Mill Road
Palo Alto, CA 94304
 Case 1:19-cv-01410-MN Document 92 Filed 07/02/21 Page 2 of 2 PageID #: 2349




                                       ASHBY & GEDDES

                                       /s/ Andrew C. Mayo
                                       ______________________________
                                       Steven J. Balick (#2114)
                                       Andrew C. Mayo (#5207)
                                       500 Delaware Avenue, 8th Floor
                                       P.O. Box 1150
                                       Wilmington, DE 19899
                                       (302) 654-1888
                                       sbalick@ashbygeddes.com
                                       amayo@ashbygeddes.com

Of Counsel:                            Attorneys for Defendants

J. David Hadden, CSB No. 176148
Email: dhadden@fenwick.com
Saina S. Shamilov, CSB No. 215636
Email: sshamilov@fenwick.com
Ravi R. Ranganath, CSB No. 272981
rranganath@fenwick.com
Vigen Salmastlian, CSB No. 276846
Email: vsalmastlian@fenwick.com
Sapna Mehta, CSB No. 288238
Email: smehta@fenwick.com
FENWICK & WEST LLP
Silicon Valley Center
801 California Street
Mountain View, CA 94041
Telephone: 650.988.8500
Facsimile: 650.938.520

Dated: July 2, 2021
